Citation Nr: 0618419	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  98-19 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for prostatitis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran was on active service from December 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama. 

In October 2000, the Board issued an adverse decision, and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2001, the Court 
granted the Secretary's motion, vacated the Board's decision, 
and remanded the appeal to the Board.  In September 2003, the 
Board remanded the appeal to the RO for further factual 
development and the RO issued its July 2005 Supplemental 
Statement of the Case (SSOC) denying the veteran's claim.  In 
December 2005, the Board again remanded the appeal to the RO 
for compliance with the requirements of the Veteran's Claims 
Assistance Act of 2000, 38 U.S.C. 5100 et seq. (West 2002 & 
Supp. 2005).  After the RO issued its April 2006 SSOC, the 
current appeal was certified to this Board.  


FINDINGS OF FACT

1.  An unappealed RO rating decision in February 1955 denied 
the veteran's claim for service connection for prostatitis, 
and an unappealed RO rating decision in September 1997 denied 
the veteran's claim to reopen that service connection claim.  

2.  Since the last final decision denying his claim in 
September 1997, none of the new evidence submitted by the 
veteran related to an unestablished fact necessary to 
substantiate his claim.  




CONCLUSIONS OF LAW

1. The September 1997 rating decision denying the veteran's 
request to reopen his claim for entitlement to service 
connection for prostatitis is final. 38 U.S.C.A. §§ 5109A, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2. Evidence received since September 1997 is not new and 
material, and the veteran's claim is not reopened. 38 
U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following an adverse determination by the RO, a notice of 
disagreement must be filed by the veteran within one year 
from the notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 3.104(a).  Generally, in the 
absence of clear and unmistakable error, RO determinations 
that are not timely appealed are final and may not be 
reconsidered.  See 38 U.S.C.A. §§ 5109A(d),  7104(b); 38 
C.F.R. § 20.1103.  

The veteran filed a claim for service connection for 
prostatitis, which was denied in February 1955.  The veteran 
did not appeal that decision.  Thereafter, the veteran 
contacted the RO six times to reopen his claim.  In letters 
dated November 1963, June 1975, and July 1976, the RO 
informed the veteran that he needed to submit new and 
material evidence to reopen his claim and the veteran did not 
respond to those letters.  With the fourth claim to reopen, 
the veteran sent some evidence, which the RO determined was 
not new and material.  After the veteran filed a notice of 
disagreement and the RO issued in December 1988 a Statement 
of the Case and a Supplemental Statement of the Case, the 
veteran did not file a substantive appeal.  The fifth claim 
to reopen, with documents attached, was received in 
January 1997.  In September 1997, the RO issued a rating 
decision denying the claim to reopen because the evidence 
submitted was not new and material.  The veteran did not file 
a notice of disagreement.  All of those decisions are final. 

The veteran filed his sixth claim to reopen his claim for 
service connection for prostatitis in February 1998.  In 
order to reopen a claim which has previously been denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  

The veteran wishes to reopen a service connection claim for 
prostatitis.  Service connection requires the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a); see also Watson v. Brown, 4 Vet. App. 
309, 314 (1999).  The 1956 rating decision denying service 
connection noted that the veteran had been treated for 
prostatitis during service.  But there was no evidence in the 
record of a current prostatitis disability that was related 
to that inservice prostatitis.  Similarly, in the 
September 1997 rating decision, the RO explained that no 
medical evidence related any recent prostate condition to the 
prostatitis treated during service.  

Since the September 1997 rating decision, the following 
evidence has been received: (a) duplicate service medical 
records; (b) the veteran's written contentions; (c) testimony 
before an RO hearing officer and testimony before the Board; 
(d) VA medical treatment records dated from 1952 to 1976; 
(e) private medical records dated from 1985 to 1998; and 
(f) a letter from Dr. A.

The service medical records were previously submitted to the 
RO, so they are not new.  The veteran's written contentions 
are new because those documents had not been submitted 
previously and the veteran's statements of how strongly he 
believes he is entitled to benefits were not previously made.  
But those contentions are not material because they do not 
constitute competent evidence about the unestablished fact of 
whether the veteran's current disorder is related to any 
inservice disease.  As a lay person unqualified to make 
medical judgments, the veteran's opinion that his current 
prostate condition is related to his inservice prostatitis is 
not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not qualified to render 
opinions about medical matters); see also Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108).  As for the veteran's testimony at the 
personal hearing, the only information that was new was the 
specific dates and location of the VA medical facility at 
which he claimed to be treated immediately after discharge.  
That information produced no further evidence to support his 
claim.  Nothing presented at the video conference before the 
Board was new.  None of the evidence described in this 
paragraph is new and material.  

The VA medical records through 1970 were previously submitted 
to the RO, so they are not new.  While the treatment records 
for ingrown toenail in July 1970, low back pain in July 1973, 
and an April 1974 intravenous pyelogram (IVP) are new, they 
do not relate at all to the prostatitis matter at issue.  In 
an October 1974 psychiatric consultation, the examiner 
recorded the veteran's recitation of a prostatic condition 
during World War II and a transurethral resection 11 years 
before.  But information provided by the veteran and merely 
recorded by a medical examiner is not competent medical 
evidence of the veteran's medical condition.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish service 
connection).  While some of these VA treatment records are 
new, they are not material because they are not competent 
evidence relating to the prostatitis matter at issue.  

The private medical records from Mobile Urology Group are, 
for the most part, duplicates. The records dated in 1997 and 
1998 are new, but they don't address any current prostatitis 
or any connection between the veteran's current prostate 
condition and his military service.  Since they don't relate 
to the unestablished fact of whether a current disorder is 
connected to the inservice prostatitis treatment, they are 
not material.  

Finally, although the letter from Dr. A. is new, since it 
merely records what the veteran told the doctor and contains 
no medical opinion by the doctor, the information is merely 
cumulative of the veteran's prior statements about his claim. 
See also LeShore v. Brown, supra.  

New and material evidence has not been presented to reopen 
the veteran's claims of entitlement to service connection for 
prostatitis.  The benefit of the doubt doctrine of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 was not 
applicable because there was no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt doctrine inapplicable when the preponderance of the 
evidence is against the claim).  

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's January 2006 letter describing the evidence needed 
to support the veteran's claim was mailed shortly after the 
Board's December 2005 remand and well before the April 2006 
Supplemental Statement of the Case.  It described what 
evidence was needed to reopen his claim for service 
connection for prostatitis and defined the term "new and 
material evidence," identified what evidence VA had obtained 
and was responsible to obtain, requested the veteran to send 
in particular documents and information that would support 
his claim, and invited the veteran to send VA whatever 
evidence he had in his possession that was pertaining to his 
claim.  Although that letter did not address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection for prostatitis, 
the RO specifically addressed that information in the 
April 2006 Supplemental Statement of the Case.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  The veteran was not harmed by the delay in receiving 
that information, however, because the claim was not 
reopened, making the rating criteria and effective date 
issues moot.  

In Kent v. Nicholson, No. 04-181 (March 31, 2006), the Court 
indicated that, in providing section 5103(a) notice in the 
context of an attempt to reopen a claim, VA was required to 
look at the bases for the denial in the previous decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that had been found 
insufficient in the previous denial of the claim.  Here, the 
January 2006 letter discussed why the claim had been 
previously denied, and what type of evidence would be both 
new and material.  Moreover, from the 1998 rating decision 
that is the basis of this appeal through the April 2006 SSOC, 
the veteran has been informed on numerous occasions of the 
basis for the previous denial of his claim and what evidence 
could support both reopening and granting the claim.  The 
Board, therefore, concludes that the Section 5103(a) notice 
requirements are met.

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received in this case.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
providing a personal hearing at the RO, providing a video 
conference hearing before a Board member, and requesting the 
veteran's 1946 to 1975 treatment records from the VA 
facilities in Pittsburgh, Pennsylvania.  In response to the 
RO's request,  the Medical Records Technician in Pittsburgh 
notified VA in February 2005 that no records had been found 
for the veteran.  She explained that the records were not in 
the Medical Records Department and that upon further 
research, no records were listed in the retired records 
documentation.  When a federal agency has advised VA that the 
requested records do not exist or that the custodian does not 
have them, VA may conclude that further efforts to obtain the 
records would be futile and may end its efforts to locate 
them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  The 
veteran was informed of the lack of records in the July 2005 
Supplemental Statement of the Case.  38 U.S.C.A. 
§ 5103A(b)(2).  VA has thus met its duty to assist the 
veteran in obtaining evidence to substantiate his claim.  


ORDER

As new and material evidence has not been submitted, the 
previously-denied claim for service connection for 
prostatitis is not reopened and remains denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


